Mr. Justice Scofield delivered the opinion op the Court. By virtue of an execution issued on a judgment in favor of Scudder & Co. against J. A., J. V. and J. L. Mayer, the appellant, who was sheriff of Williamson county, levied on the interest of Harriet E. Mayer, wife of J. M. Mayer, in a restaurant stock owned by her and one Rector, the appellees herein, who were doing business under the firm name of Rector & Co. This action was brought by appellees to recover damages for injury to the stock while in the sheriff’s hands. The damages were assessed by the jury at $150. Appellant contends that the interest of Harriet E. Mayer in the stock of goods came to her as the result of fraudulent transfers made for the purpose of hindering and delaying her husband’s creditors; also that her interest in -the stock was not purchased with her separate property; also that her husband had control of the property and mingled his earnings and labor therewith so that what was his could not be distinguished from what was hers; and that, on either of these grounds, the wife’s interest in the property could be taken for the husband’s debt. The evidence on these propositions and all other material questions of fact was conflicting, and the verdict of the iury in favor of appellees is conclusive of the controversy. The instructions, though subject to criticism, announce the law with substantial accuracy, and the jury could not have been misled thereby. The judgment is affirmed.